Case 1:16-cr-00614-AMD Document 154 Filed 10/11/18 Page 1 of 2 PageID #: 3319
                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
ELM                                              271 Cadman Plaza East
F. #2015F01787                                   Brooklyn, New York 11201



                                                 October 11, 2018

By ECF and E-mail

Robert J. Cleary, Esq.
Dietrich L. Snell, Esq.
Brittany Benavidez, Esq.
Proskauer Rose LLP
Eleven Times Square
New York, NY 10036

              Re:    United States v. Dan Zhong and Landong Wang
                     Criminal Docket No. 16-614 (DLI)

Dear Counsel:

               Pursuant to Rule 16 of the Federal Rules of Criminal Procedure, the
government’s filter team hereby furnishes discovery with respect to the above-captioned
matter. This disclosure supplements the filter team’s earlier disclosures under cover of
letters dated May 24, 2017, July 12, 2017, August 8, 2017, October 23, 2017, October 26,
2017, July 24, 2018 and October 9, 2018.

               Enclosed are copies of additional emails sent to or received by the email
account associated with the address “zhongdan515@msn.com” (the “Zhong Email
Account”), beyond those previously produced, which bear Bates numbers
DZFILTER00015586 through DZFILTER00015841. Please note that these materials may
contain privileged attorney-client communications. The prosecution team has not reviewed
these materials.
Case 1:16-cr-00614-AMD Document 154 Filed 10/11/18 Page 2 of 2 PageID #: 3320



            If you have any questions, please do not hesitate to contact me.

                                                Very truly yours,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                          By:   /s/ Elizabeth L. Macchiaverna
                                                Elizabeth L. Macchiaverna
                                                Assistant U.S. Attorney
                                                (718) 254-6351

cc:   Clerk of the Court (DLI) (by ECF)




                                            2
